1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                        Jan 15, 2020
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     HOOD RIVER DISTILLERS INC.,                No. 2:19-cv-00048-SMJ
5
                              Plaintiff,
6                                               ORDER DISMISSING CASE
                 v.
7
     SLEEPING GIANT BEVERAGE
8    COMPANY INC., doing business as
     Lew & Clark Brewing Company,
9
                              Defendant.
10

11         On January 6, 2020, the parties filed a stipulated dismissal, ECF No. 49.

12   Consistent with the parties’ agreement, L.R. 41(a)(1)(B), and Federal Rule of Civil

13   Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulation of Voluntary Dismissal, ECF No. 49, is

15               GRANTED.

16         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

17               parties to bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20



     ORDER DISMISSING CASE – 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 15th day of January 2020.

5                       __________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
